The appeal in this case is a companion to that involved in No. 31562, this day decided, 195 Okla. 272, 156 P.2d 1019, and involves the same parties, the identical issues of law and fact, but land located in Lincoln county. It was covered by the same deed and other circumstances. The same judgment was rendered in it that was rendered in No. 31562.
Plaintiffs urge in this case "Many of the issues and questions of law in the two cases are identical but there are certain factual differences which raise different questions of law," and for that reason they file full briefs in this case.
Upon consideration of the records and briefs in this case we are unable to detect any difference in the issues of fact or law that require different treatment or any other conclusion than that reached in No. 31562. For that reason the judgment in this case is affirmed upon the basis of No. 31562 upon the same reasoning and to the same extent.
The judgment in this case is affirmed as stated and the cause is remanded to the district court for further proceedings not inconsistent with the views expressed in No. 31562.
GIBSON, C.J., HURST, V.C.J., and RILEY, OSBORN, DAVISON, and ARNOLD, JJ., concur.